Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Acknowledgement of Receipt/Status of Claims
	
This Office Action is in response to the amendment filed April 25, 2022. Claims 23,24,26,28-34, and 36-38 are pending in the application. Claims 1-22,25,24, and 35 have been cancelled. Claims 23,28,29,31,34 and 36 have been amended. Claims 36 and 37 have been withdrawn as being directed to a non-elected invention.    Thus, claims 23,24,26,28-34 and 38 have been examined for patentability. 



Maintained Rejections
	Applicant's arguments filed April 25, 2022 are acknowledged and have been fully considered.  
	The provisional rejection of claims 23 and 28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of US Patent 9,045,720 is maintained for the reasons set forth below.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 23 and 28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of US Patent 9,045,720.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent 9,045,720 (‘720).
 The co-pending application recites the same composition comprising: (i) an aminophosphate or aminophosphonate salt; (ii) a surfactant system which comprising: a betaine surfactant composition comprising:  water,  a betaine having the formula R1R2R2N+-CH2COO", wherein: R1 is a linear or branched hydrocarbon radical having 3 t 30 carbon atoms the radicals R2, which may be identical or different, are each a C1-C3 alkyl radical, • at least 1% by weight of a chloride salt, and (iii) optionally, at least one surfactant other than the betaine of the betaine surfactant composition.  One difference between the invention of the instant application and that of US Patent ‘720 is that instant claims do not recite an amine oxide surfactant agent.  However, According to MPEP 2111.03 [R-3], the transitional term "comprising”, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Hence, the use of "comprising" language in the instant claims would allow for the inclusion of an amine oxide surfactant. 
      A second difference between the invention of the instant application and that of US Patent ‘720 is that instant claims recite the use of a first and second betaine.  However, column 3, lines 8-11 of US 9,045,720 disclose the betaine to be in “ a mixture or association thereof” which  means there can  more than one type of betaine in the composition.  . In view of Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 U.S.P.Q.2d 1797 (Fed.Cir. 2010), the specification is relevant to determining the coverage of the claims, which is at the heart of the obviousness-type double patenting analysis.   Specifically, the Court stated: “where a patent features a claim directed to a compound, a court must consider the specification because the disclosed uses of the compound affect the scope of the claim for obviousness-type double patenting purposes…. Specifically, the specification's disclosure may be used to determine whether a claim "merely define[s] an obvious variation of what is earlier disclosed and claimed," "to learn the meaning of [claim] terms," and to "interpret[] the coverage of [a] claim." Id. As we recognized in Geneva, a court considering a claim to a compound must examine the patent's specification to ascertain the coverage of the claim, because a claim to a compound "[s]tanding alone . . . does not adequately disclose the patentable bounds of the invention." 349 F.3d at 1385. In examining the specification of the earlier patent, the court must consider "the compound's disclosed utility."
 From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is taught in US Patent ‘720.




Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on April 25, 2022, with respect to the rejection of claims 23 and 28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of US Patent 9,045,720   have been fully considered but they are not persuasive.   Applicant argues that claim 10 of U.S. Pat. No. 9,045,720 includes one betaine surfactant and that present claim 23 includes a glyphosate isopropylamine salt and a betaine surfactant composition with two betaine surfactants However, the Examiner  is not persuaded   by Applicant’s arguments because column 3, lines 8-11 of US 9,045,720 disclose the betaine to be in “ a mixture or association thereof” which  means there can  more than one type of betaine in the composition.


Withdrawn Rejection(s)
The rejection of claims  23,24,26,28-34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mille et al. (US Patent 6,500,784,) in view of Bramati et al. (WO 03/063589 A2) ,Weitemeyer et al. (US Patent 5354906,) and Kuchikata et al. (US Patent 5, 872078) is withdrawn. This rejection is withdrawn in favor of a new rejection which provides a better motivation to arrive at the claimed invention.   The cancellation of claim 25,27 and 35 renders their rejection(s) moot.


The rejection of claims  23,34 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mille et al. (US Patent 6,500,784,) in view Bramati et al. (WO 03/063589 A2), Kuchikata et al. (US Patent 5, 872,078) and Gryzik et al. (US Patent 6364926 B1) is withdrawn. This rejection is withdrawn in favor of a new rejection which provides a better motivation to arrive at the claimed invention.


New Rejection(s)
Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 23,24,26,28-34 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mille et al. (US Patent 6,500,784,previously cited) in view Bramati et al. (WO 03/063589 A2, previously cited), Kuchikata et al. (US Patent 5, 872078) and Gryzik et al. (US Patent 6364926 B, previously cited).




Applicant’s Invention
   
     Applicant claims a herbicidal aqueous composition comprising: more than 400 g/L of a glyphosate isopropylamine salt; [[and]] at least 80 g/L of a surfactant system which comprises: a betaine surfactant composition comprising: water, and at least 30% by weight of a betaine having the formula R1R2R2N+-CH2CO- wherein, R1 is a linear or branched hydrocarbon having 3 to 30 carbon atoms, and R2, which may be identical or different, are each a C1-C3 alkyl group, greater than 8% by weight of a potassium chloride salt, and less than 1 wt.% sodium cation, wherein the betaine includes a first betaine and a second betaine different from the first betaine; and surfactant(s) other than the betaine of the first or the second betaine surfactant composition that is: an ethoxylated fatty amine, an ether carboxylate, an acid or nonacid mono- or di-ester phosphate, optionally polyalkoxylated, an alkylmonoglycoside or alkylpolyglycoside, or a mixture thereof, wherein a total amount of inorganic salts in the composition is higher than 0.4% by weight.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

     Mille et al. teach a herbicidal aqueous solution comprising from 30% by weight (i.e., 300g/L), of said solution to saturation of a water soluble glyphosate salt; from 8 to 20% by weight (i.e., 80-200 g/L) of said solution is surfactant, said surfactant comprising from 10 to 100% by weight based on the total weight of said surfactant of an amphoteric surfactant; and from 30% to 90% (i.e,300-900 g/L) by weight of ether carboxylate, based on the total weight of surfactant; said solution containing less than 0.035% of sodium ion (abstract). The glyphosate is preferably present as its isopropylamine salt (column 2, line 2) and the amphoteric surfactant is preferably a betaine, e.g. a betaine of the formula: RR12 N+CH2 COO- wherein R is an alkyl, alkenyl or alkyl phenyl group having an average of from 6 to 20, aliphatic carbon atoms and R1 is an alkyl or hydroxy alkyl group having an average of from 1 to 4 carbon atoms (column 2, lines 9). Due to the use of low salt betaines which typically contain less than 3% preferably less than 2%, more preferably less than 1% sodium ion expressed as wt. sodium chloride based on the weight of surfactant, Mille et al. teach that it is possible to use amphoteric surfactants at the required levels in glyphosate solution concentrates without instability because the sodium chloride content is substantially reduced (column 1, lines 34-49). Mille et al.  suggests that the total level of inorganic acid salt is less than 0.39% by weight (See Mille, column 2, lines 3-4). Mille et al. teach that the sodium ion may be removed from amphoteric surfactants, either by displacing sodium ion with, for example, potassium or ammonium, e.g. using ion exchange.  Alternatively, it is possible to prepare betaines with low salt levels by quarternising with acrylic acid (column 1, lines 58-65). The ether carboxylate is preferably present in an amount of at least 10% (i.e., 100 g/L), preferably more than 20% e.g. 30 to 60% by weight based on the total weight of surfactant (column 2, lines 53-56).     Mille et al. teach  that it is preferred that the surfactants be pre-blended as a concentrate  and to maintain sufficient mobility and dispersibility of such concentrates it is also preferred to add a suitable  water miscible solvent. Preferably said concentrates additionally contain from 3 to 20% of a non-ionic wetting agent and/or from 1 to 6% (i.e., 10-60 g/L) of a sequestrant such as an aminophosphonate (column 3, lines 9-23). With regards to the limitation wherein the  betaine surfactant composition having a pH of 6 to 8 in  a 1%  by weight water solution(limitation of instant claim 33), Mille et al. teach the use of ammonia to change the composition pH to 5 +/- 0.1 (see Examples 4-16, columns 4-5).  



Claim 32 is a product-by-process claim.   Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).




	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Mille et al. is that Mille et al. do not expressly teach  the specific concentrations and/or percentages of each component as instantly claimed, specifically  400-560 g/L of glyphosate isopropylamine as well as the use of anti-foaming agents. However, Bramati et al. teach concentrated formulations comprising: a glyphosate derivative, preferably the isopropylamine salt in a concentration of 80-510 g/L (page 2, lines 33-36); alkyl betines as defined in instant formula I in an amount of 20 to 180 g/L, preferably 120 g/L (page 3, line 5 and lines 33-34 and page 4, lines 26-27) and the use of additives such as anti-foaming agents and solvents (page 5, lines 25-32).   	

    A second difference between the invention of the instant application and that of Mille et al. is that Mille et al. do not expressly teach the use of at least 8% by weight of a potassium chloride salt.  However, Kuchikata et al. teach compositions comprising 
N-phosphonomethylglycine or a water-soluble salt thereof and potassium chloride (see claims 1 and 15).  Although the cited references do not teach the concentration of potassium chloride as claimed in the instant application, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art  to vary the concentration amounts depending on the desired result and plant species.   Determining optimal concentrations of the herbicidal components is routine experimentation and is readily practiced by one of ordinary skill in the art. 
	
A third difference between the invention of the instant application and that of Mille et al. is that Mille et al. do not expressly teach the use of deposition control agents selected from anti-rebound agents or anti-drift agents.  However, Gryzik et al. teach a method of manufacturing an adjuvant and fertilizer composition comprising an ampholytic surfactant such as betaine wherein a drift control agent/deposition aid is added (see claims of Gryzik et al.).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


   The teachings of Mille et al. and, Bramati et al.  are directed to herbicidal compositions comprising an aminophosphate type herbicide, specifically glyphosate isopropylamine salt, the betaine surfactant of instant formula I and at least one surfactant other than betaine.   Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Mille et al. and , Bramati et al to arrive at a process step wherein the betaine surfactant  composition is added after the glyphosate salt composition and that the specific concentrations and/or percentages of each component as instantly claimed as well as the use of anti-foaming agents.  Bramati et al. teach that their formulation is stable on storage and does not cause problems during use (page 2, lines 14-16). One would have been motivated to make this combination in order to receive the expected benefit of providing a formulation is stable on storage and does not cause problems during use.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a glyphosate isopropylamine formulation. Further, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicidal formulations set forth prima facie obvious subject matter.

	The teachings of Mille et al. and Kuchikata et al. are drawn to compositions comprising glyphosate (N-(phosphonomethyl)glycine).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Mille et al. and Kuchikata et al. to arrive at an herbicidal composition a potassium chloride salt.  In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three glyphosate formulations set forth prima facie obvious subject matter.
	The teachings of Mille et al. and, Gryzik et al. are directed to compositions comprising betaine surfactants. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Mille et al. and , Gryzik et al. to arrive at an herbicidal composition comprising betaine and deposition control agents. Gryzik et al. teach that when an adjuvant is used in conjunction with an herbicide, a barrier to maximizing herbicide performance, especially at the lowest possible labeled use rates, is the application technique itself. In an effort to ensure the herbicide is applied within intended boundaries (i.e., does not drift), conventional sprayers utilize nozzle tips that produce large spray droplets. Gryzik et al. teach that research has shown that these large droplets are not retained by many species of vegetation, and, consequently, herbicide efficacy is reduced. Thus, their invention provides a readily dispersible or soluble liquid adjuvant and fertilizer composition, that can be rapidly diluted in the field, and, after dilution, applied as a low drift spray that remains on sprayed vegetation (see column 2, lines 20-45 and column 3, lines 1-5). One would have been motivated to make this combination in order to receive he expected benefit of providing a formulation that readily dispersible or soluble liquid adjuvant and fertilizer composition, that can be rapidly diluted in the field, and, after dilution, applied as a low drift spray that remains on sprayed vegetation due to the use of deposition control agents.
     With regards to the newly added limitation wherein the betaine includes a first betaine and a second betaine different from the first betaine, it would be obvious to use more than one betaine in the composition. In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional surfactants set forth prima facie obvious subject matter.
     With regards to the claimed pH, instant claim 33 discloses: “the betaine surfactant composition having a pH of 6 to 8 in a 1% by weight water solution.  Mille et al. teach the use of ammonia to change the composition pH to 5 +/- 0.1 (see Examples 4-16, columns 4-5).  With regards to the use of an inorganic salt in the composition greater than 0.4% by weight, Mille et al.  suggests that the total level of inorganic acid salt is less than 0.39% by weight (See Mille, column 2, lines 3-4).  It would have been customary for an artisan of ordinary skill to determine the optimal pH and total level of inorganic acid salt needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameter, the optimization of the pH and total level of inorganic acid salt would have been obvious at the time of applicant's invention.

    In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed April 25, 2022, with respect to the rejection of claims 23,24,26,28-34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mille et al. (US Patent 6,500,784,) in view of Bramati et al. (WO 03/063589 A2), Weitemeyer et al. (US Patent 5354906,) and Kuchikata et al. (US Patent 5, 872078) and claims 23,34 and 38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mille et al. (US Patent 6,500,784,) in view Bramati et al. (WO 03/063589 A2), Kuchikata et al. (US Patent 5, 872,078) and Gryzik et al. (US Patent 6364926 B1) have been considered but are moot in view of a new grounds of rejection set forth above.  However, the Examiner will address Applicant’s arguments because some of the previously cited art has been used in the current rejection. 
Applicant argues that Mille fails to teach the claimed concentration of glyphosate isopropylamine salt, betaine, the use of anti-foaming agents, the claimed pH, and the concentration of potassium chloride.  Applicant argues that Mille also suggests against the claimed concentration of total inorganic salt .   Specifically, Applicant argues that Mille suggests that the total level of inorganic acid salt is less than 0.39% by weight and requires low concentrations of salt so that amphoteric surfactants in glyphosate solution are stable, and so that crystals of glyphosate salts do not deposit in solution. Unlike Mille, Applicant argues that the present claims include an inorganic salt in the composition greater than 0.4% by weight.  However, the Examiner is not persuaded by Applicant’s arguments.  With regards to the claimed concentration of glyphosate isopropylamine salt, betaine, and the use of anti-foaming agents, the secondary teachings of Bramati et al., Kuchikata et al., and Gryzik et al. were joined to show that the use of these components in an agricultural composition was known at the time the instant invention was made. With regards to the claimed pH, instant claim 33 discloses: “the betaine surfactant composition having a pH of 6 to 8 in a 1% by weight water solution.  Mille et al. teach the use of ammonia to change the composition pH to 5 +/- 0.1 (see Examples 4-16, columns 4-5).  With regards to the use of an inorganic salt in the composition greater than 0.4% by weight, Mille et al.  suggests that the total level of inorganic acid salt is less than 0.39% by weight (See Mille, column 2, lines 3-4).  It would have been customary for an artisan of ordinary skill to determine the optimal pH and total level of inorganic acid salt needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameter, the optimization of the pH and total level of inorganic acid salt would have been obvious at the time of applicant's invention.  With regards to the concentration of potassium chloride, although the cited references do not teach the concentration of potassium chloride as claimed in the instant application, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result and plant species.   Determining optimal concentrations of the herbicidal components is routine experimentation and is readily practiced by one of ordinary skill in the art. 

Next, Applicant argues that Mille fails to teach or suggest a composition as  claimed could be stable with the claimed amount of total salt.  Applicant argues that the present claims also result in advantageous results at least including and that there is no teaching or suggestion in Mille that the claimed concentration of inorganic salt or that the weight percent of potassium chloride salt compared to betaine would achieve these advantageous results and that another advantage of the present claims is providing a cost effective solution to a problem of producing an herbicidal composition with aminophosphinate or aminophosphonate salt and betaine surfactant, as compared to prior art such as Mille. Applicant argues that Mille's invention does not provide advantageous effects such as cost-effectiveness as compared to the instant claims.  However, the Examiner is not persuaded by Applicant’s argument.       Mille et al. teach a herbicidal aqueous solution comprising from 30% by weight (i.e., 300g/L), of said solution to saturation of a water soluble glyphosate salt; from 8 to 20% by weight (i.e., 80-200 g/L) of said solution is surfactant, said surfactant comprising from 10 to 100% by weight based on the total weight of said surfactant of an amphoteric surfactant; and from 30% to 90% (i.e,300-900 g/L) by weight of ether carboxylate, based on the total weight of surfactant; said solution containing less than 0.035% of sodium ion (abstract). The glyphosate is preferably present as its isopropylamine salt (column 2, line 2) and the amphoteric surfactant is preferably a betaine, e.g. a betaine of the formula: RR12 N+CH2 COO- wherein R is an alkyl, alkenyl or alkyl phenyl group having an average of from 6 to 20, aliphatic carbon atoms and R1 is an alkyl or hydroxy alkyl group having an average of from 1 to 4 carbon atoms (column 2, lines 9).Thus, with the exception of the use of first and second betaine, the composition of Mille et al. has the same components as claimed.   Unexpected results from the use of the two betaines can possibly overcome the rejection.  Further, Mielle et al. teach that due to the use of low salt betaines which typically contain less than 3% preferably less than 2%, more preferably less than 1% sodium ion expressed as wt. sodium chloride based on the weight of surfactant, Mille et al. teach that it is possible to use amphoteric surfactants at the required levels in glyphosate solution concentrates without instability because the sodium chloride content is substantially reduced (column 1, lines 34-49).  
      With regards to Kuchikata, Applicant argues the Kuchikata is silent on concentrations of salt as claimed.  However, the Examiner is not persuaded by Applicant’s argument.  Kuchikata et al. teach compositions comprising N-phosphonomethylglycine or a water-soluble salt thereof and potassium chloride (see claims 1 and 15).  Although the cited reference does not teach the concentration of potassium chloride as claimed in the instant application, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art  to vary the concentration amounts depending on the desired result and plant species.   Determining optimal concentrations of the herbicidal components is routine experimentation and is readily practiced by one of ordinary skill in the art. 

   Lastly, Applicant argues that the only motivation to provide at least the concentration of potassium chloride salt of Kuchikata comes from the Applicant's own specification and that the use of the present application as a "road map" for selecting and combining prior art disclosures is wholly improper.  However, the Examiner is not persuaded by Applicant’s argument.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
   Applicant’s arguments with regards to the teaching of Weitemeyer et al. is moot since it has not been cited in the new rejection. 
    
    In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).






Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617